      Case 4:20-cv-02078-MWB Document 40 Filed 11/11/20 Page 1 of 15




                UNITED STATES DISTRICT COURT FOR THE
                  MIDDLE DISTRICT OF PENNSYLVANIA

Donald J. Trump for President, Inc.,
Lawrence Roberts, and David John
Henry,
             Plaintiffs,
      v.
Kathy Boockvar, in her capacity as
Secretary of the Commonwealth of
Pennsylvania, Allegheny County Board
of Elections, Centre County Board of         No. 4:20-cv-02078-MWB
Elections, Chester County Board of           (Judge Matthew W. Brann)
Elections, Delaware County Board of
Elections, Montgomery County Board
of Elections, Northampton County
Board of Elections, and Philadelphia
County Board of Elections,
             Defendants,
      v.
DNC Services Corporation/Democratic
National Committee,
             Proposed Intervenor-
Defendant.

 PROPOSED INTERVENOR-DEFENDANT’S BRIEF IN SUPPORT OF
                MOTION TO INTERVENE




                                       -i-
       Case 4:20-cv-02078-MWB Document 40 Filed 11/11/20 Page 2 of 15




                              I.     INTRODUCTION

      This Court has been asked to nullify the November General Election in

Pennsylvania and ignore every single ballot cast in the Commonwealth—in excess

of 6.75 million votes—for every single race on the ballot because Plaintiff Donald

J. Trump for President, Inc. (the “Trump Campaign”) is upset about his electoral

defeat in Pennsylvania. This lawsuit is at least the Trump Campaign’s eighth attempt

to reverse his defeat at the ballot box through meritless post-election litigation. Every

other court confronted with these efforts—including at least five in the

Commonwealth—has rejected them. Though this latest lawsuit may seek the most

dramatic remedy—casting aside millions of ballots—the Trump Campaign, joined

by two voters who do not live in the counties that have been sued, once again fails

to identify any cognizable injury under federal or state law. As Plaintiffs themselves

note, “[e]very legal . . . vote should be counted[,]” and that is indeed what happened

in Pennsylvania. Compl. ¶ 1.

      Proposed Intervenor DNC Services Corporation/Democratic National

Committee (the “DNC”) has a significant and protectable interest in the outcome of

this litigation. The DNC is a national committee, as that term is defined by and used

in 52 U.S.C. § 30101, dedicated to electing local, state, and national candidates of

the Democratic Party to public office throughout the United States. Among the

DNC’s members and constituents are eligible voters in Pennsylvania who have
       Case 4:20-cv-02078-MWB Document 40 Filed 11/11/20 Page 3 of 15




submitted in-person, absentee, and mail-in ballots for the November General

Election. Many—if not all—of these voters will be disenfranchised if Plaintiffs

achieve the outcome they seek, which in turn, will harm the DNC’s core mission and

its candidates’ chances for electoral success in Pennsylvania. Additionally, the

DNC’s interests are not adequately represented in this litigation because the

Secretary of the Commonwealth, the Allegheny County Board of Elections, Centre

County Board of Elections, Chester County Board of Elections, Delaware County

Board of Elections, Montgomery County Board of Elections, Northampton County

Board of Elections, and Philadelphia County Board of Elections (collectively,

“Defendants”) are state and local officials, whose interests are defined by their duty

to administer elections—interests that are distinct from the DNC’s interest in the

protection of the franchise for its voters and its interest in the election of specific

candidates.

      For the reasons that follow, this Court should find that the DNC is entitled to

intervene in this case as a matter of right under Rule 24(a)(2). In the alternative, the

DNC should be granted permissive intervention pursuant to Rule 24(b).1




1
 The DNC will file its proposed motion to dismiss in accordance with the Court’s
Scheduling Order issued on November 10, 2020. ECF No. 35; see Fed. R. Civ. P.
24(c).

                                          -2-
       Case 4:20-cv-02078-MWB Document 40 Filed 11/11/20 Page 4 of 15




                              II.   BACKGROUND

      On the same day that Vice President Joseph R. Biden, Jr. was declared the

winner of Pennsylvania’s electoral votes, President Trump’s personal attorney

announced the Trump Campaign’s intention to sue to invalidate hundreds of

thousands of Pennsylvanians’ votes based on demonstrably false allegations that

Trump Campaign representatives were not permitted to observe the review and

counting of absentee and mail-in ballots in Pennsylvania. This lawsuit followed two

days later. Plaintiffs, the Trump Campaign and two individual voters, assert

violations of the Fourteenth Amendment’s Due Process Clause and Equal Protection

Clause, the Electors and Elections Clauses, and 42 U.S.C. § 1983, alleging that some

County Boards of Elections counted ballots without the presence of poll watchers;

those who observed the counting of ballots were not permitted to scrutinize each

individual absentee or mail-in ballot envelope; and voters who reside in the

Defendant Counties were allegedly treated differently than qualified electors in other

parts of the state. Compl. ¶¶ 159-243. These claims have no basis in law or fact.

      Plaintiffs seek to invalidate ballots based on a non-existent right of Trump

Campaign representatives to review individual absentee and mail-in ballots. The

remedy sought is dramatic and extends to all ballots cast in Pennsylvania—upwards

of 6.75 million votes—including those cast in-person. But just as in the recently-

dismissed case, Donald J. Trump for President, Inc. v. Philadelphia County, No. 20-



                                         -3-
       Case 4:20-cv-02078-MWB Document 40 Filed 11/11/20 Page 5 of 15




05533 (E.D. Pa. Nov. 5, 2020), the Trump Campaign once again fails to identify any

cognizable injury under federal or state law. There is still no constitutional right to

poll watch, so the Trump Campaign is not injured by state law setting forth the

parameters for authorized individuals to observe the review and counting of absentee

and mail-in ballots. Moreover, such ballots were counted with poll watchers from

the Trump Campaign present. And Plaintiffs’ allegations regarding allegedly

disparate treatment reflect nothing more than counties lawfully following the

Secretary’s guidance allowing eligible voters to cast provisional ballots if their

“mail-in or absentee ballot was rejected for a reason unrelated to the voter’s

qualifications.” Pa. Dep’t of State, Pennsylvania Provisional Voting Guidance,

(Oct. 21, 2020), https://www.dos.pa.gov/VotingElections/OtherServicesEvents/Do

cuments/PADOS_ProvisionalBallots_guidance_1.0.pdf.            Plaintiffs’    requested

remedy—setting aside at least 6.75 million ballots, or in the alternative, “only” more

than 680,000 ballots—not only violates state law, it obliterates the constitutional

rights of voters and candidates and improperly inserts this Court into issues of state

law and election administration minutia.

                                III.   ARGUMENT

A.    The DNC is entitled to intervene as of right.

      The DNC qualifies for intervention as of right. Intervention as of right must

be granted when (1) the motion to intervene is timely; (2) the proposed intervenors



                                         -4-
       Case 4:20-cv-02078-MWB Document 40 Filed 11/11/20 Page 6 of 15




possess an interest in the subject matter of the action; (3) denial of the motion to

intervene would affect or impair the proposed intervenors’ ability to protect their

interests; and (4) the proposed intervenor’s interests are not adequately represented

by the existing parties to the lawsuit. Fed. R. Civ. P. 24(a)(2); Harris v. Pernsley,

820 F.2d 592, 596 (3d Cir. 1987). The DNC satisfies each of these factors.

      1.     The motion to intervene is timely.

      First, the motion to intervene is timely. The DNC sought intervention at the

earliest possible stage of this action, and its intervention will neither delay the

resolution of this matter nor prejudice any party. The Trump Campaign filed its

complaint on November 9, the DNC participated in the telephonic status conference

held on November 10, and this motion to intervene follows just one day later. No

motions have been fully briefed—and thus no party can legitimately claim that

intervention by the DNC would cause any prejudicial delay. Under these

circumstances, the motion is timely. See, e.g., In re Cmty. Bank of N. Va., 418 F.3d

277, 314 (3d Cir. 2005) (finding intervention timely where hearing schedule had

been set but no hearing had yet been conducted).

      2.     The DNC has a significant protectible interest in the outcome of
             the litigation.

      Second, the DNC has significant and cognizable interests in intervening in

this case to ensure that Pennsylvania voters, including its members, constituents, and

those who support its candidates, have their ballots counted. Proposed intervenors


                                         -5-
       Case 4:20-cv-02078-MWB Document 40 Filed 11/11/20 Page 7 of 15




“are entitled to intervene as to specific issues so long as their interest in those issues

is significantly protectable.” Benjamin ex rel. Yock v. Dep’t of Pub. Welfare of Pa.,

701 F.3d 938, 951 (3d Cir. 2012). Here, the DNC, its candidates, and its members

have a powerful interest in having ballots counted according to the procedures

provided for under Pennsylvania law and having election results certified to include

all valid ballots. In fact, the DNC’s interest in opposing the relief sought is more

concrete and acute than Plaintiffs’ interest in bringing the litigation in the first

instance: the DNC’s members have the right to have their ballots counted.

      Plaintiffs have asked this Court to discard more than 6.75 million ballots cast

in Pennsylvania, or in the alternative, to discard all absentee and mail-in ballots the

Trump Campaign has alleged it could not “meaningfully” review (somewhere

between several hundred thousand ballots and a few million ballots). Compl. ¶¶ 4,

9. Putting aside the fact that there is no state or federal right to observe the review

and counting of individual ballots and the fact that Trump Campaign poll watchers

were present as absentee and mail-in votes were tabulated across Pennsylvania,

should Plaintiffs be granted their requested relief, DNC-supported candidates would

lose lawfully-executed votes, and DNC members would be disenfranchised.

Similarly, Plaintiffs also seek to discard any ballots that were allegedly improperly

cured, despite counties following the Secretary’s guidance. Again, the DNC

undoubtedly has a cognizable interest in protecting its candidates’ and voters’ rights



                                           -6-
       Case 4:20-cv-02078-MWB Document 40 Filed 11/11/20 Page 8 of 15




to have their votes counted—whether to protect candidates’ electoral prospects or to

protect individual voters’ fundamental right to have their vote counted. See Reynolds

v. Sims, 377 U.S. 533, 555 n.29 (1964) (“There is more to the right to vote than the

right to mark a piece of paper and drop it in a box or the right to pull a lever in a

voting booth. The right to vote includes the right to have the ballot counted.”); cf.

Tex. Democratic Party v. Benkiser, 459 F.3d 582, 586 (5th Cir. 2006) (holding that

Texas Democratic Party had direct standing based on “harm to its election

prospects”).

      In related circumstances, courts have held that where proposed relief carries

with it the prospect of disenfranchising the Democratic Party’s members, the

Democratic Party had a legally cognizable interest at stake. See Crawford v. Marion

Cnty. Election Bd., 553 U.S. 181, 189 n.7 (2008) (agreeing with the unanimous view

of the Seventh Circuit that the Indiana Democratic Party had standing to challenge

voter identification law that risked disenfranchising its members); cf. NEOCH v.

Husted, 696 F.3d 580 (6th Cir. 2012) (Ohio Democratic Party allowed to intervene

in case where challenged practice would lead to disenfranchisement of its voters).

      3.       Denial of the motion to intervene will impair the DNC’s ability to
               protect its interests.

      Third, denial of the motion to intervene will, as a practical matter, impair or

impede the DNC’s ability to protect these interests. Where a proposed intervenor has

a protectible interest in the outcome of the litigation, courts have “little difficulty


                                         -7-
       Case 4:20-cv-02078-MWB Document 40 Filed 11/11/20 Page 9 of 15




concluding” that their interests will be impaired. Citizens for Balanced Use v. Mont.

Wilderness Ass’n, 647 F.3d 893, 898 (9th Cir. 2011). When considering this factor,

courts “look[] to the ‘practical consequences’ of denying intervention.” Nat. Res.

Def. Council v. Costle, 561 F.2d 904, 909 (D.C. Cir. 1977); Advisory Comm. to Fed.

R. Civ. P. 24 1966 Amendment (“If an absentee would be substantially affected in a

practical sense by the determination made in an action, he should, as a general rule,

be entitled to intervene. . . .”). Intervention is warranted if the proposed remedy

threatens to harm intervenors. Brody By and Through Sugzdinis v. Spang, 957 F.2d

1108, 1123 (3d Cir. 1992); United States v. Alcan Aluminum, Inc., 25 F.3d 1174,

1185 n.15 (3d Cir. 1994).

      There can be no doubt that disposition of this matter has the potential to impair

the DNC’s ability to protect its interests. Plaintiffs seek to invalidate every ballot

cast in Pennsylvania, or in the alternative selectively discard votes that heavily favor

Vice President Joseph R. Biden, Jr. and other Democratic candidates on the ticket.

All forms of relief sought will disenfranchise DNC’s members, threaten DNC’s

candidates’ electoral prospects, and significantly delay the resolution of the election.

In similar circumstances, Courts have routinely granted political party committees’

intervention where plaintiffs seek to make it harder to vote or harder to have that

vote counted. E.g. Parnell v. Allegheny Bd. of Elections, No. 20-cv-01570

(W.D. Pa. Oct. 22, 2020), ECF No. 34 (granting intervention to Democratic



                                          -8-
      Case 4:20-cv-02078-MWB Document 40 Filed 11/11/20 Page 10 of 15




Congressional Campaign Committee (DCCC) in lawsuit regarding processing of

ballots); Paher v. Cegavske, No. 20-cv-00243-MMD-WGC, 2020 WL 2042365, at

*4 (D. Nev. Apr. 28, 2020) (granting DNC intervention in election case brought by

conservative interest group); see Donald J. Trump for President, Inc., No. 20-cv-

10753 (MAS) (ZNQ), 2020 WL 5229209, at *1 (D. N.J. Sept. 01, 2020) (granting

DCCC intervention in lawsuit by Republican candidate and party entities); Cook

Cnty. Republican Party v. Pritzker, No. 20-cv-4676 (N.D. Ill. Aug. 28, 2020), ECF

No. 37 (granting DCCC intervention in lawsuit by Republican party entity); Issa v.

Newsom,     No.    20-cv-01044-MCE-CKD,         2020    WL     3074351,     at   *3

(E.D. Cal. June 10, 2020) (granting DCCC and California Democratic Party

intervention in lawsuit by Republican congressional candidate); Donald J. Trump

for President v. Bullock, No. 20-cv-66 (D. Mont. Sept. 08, 2020), ECF No. 35

(granting DCCC, DSCC, and Montana Democratic Party intervention in lawsuit by

four Republican party entities); cf. DCCC v. Ziriax, No. 20-CV-211-JED-JFJ, 2020

WL 5569576, at *2 (N.D. Okla. Sept. 17, 2020), ECF No. 56 (“DCCC and the

Democratic candidates it supports . . . have an interest in ensuring that Democratic

voters in Oklahoma have an opportunity to express their will regarding Democratic

Party candidates running for elections.”). Here, the requested remedy and harm is

extreme—Plaintiffs seek relief that would not just burden DNC’s voters, but would

completely disenfranchise them.



                                        -9-
       Case 4:20-cv-02078-MWB Document 40 Filed 11/11/20 Page 11 of 15




      4.     The DNC’s interests are not adequately represented by
             Defendants.

      Fourth, the DNC’s interests are not adequately represented by Defendants.

The burden to satisfy this factor is “minimal.” Dev. Fin. Corp. v. Alpha Hous. &

Health Care, Inc., 54 F.3d 156, 162 (3d Cir. 1995). Intervenors need not show that

representation will be inadequate, only that it “‘may be’ inadequate.” Trbovich v.

United Mine Workers of Am., 404 U.S. 528, 538 n.10 (1972) (emphasis added)

(quoting 3B J. Moore, Fed. Prac. 24.09-1(4) (1969)). When one of the original

parties to the suit is a government entity, whose positions “are necessarily colored

by its view of the public welfare rather than the more parochial views of a proposed

intervenor whose interest is personal to it,” the Third Circuit has found that “the

burden [of establishing inadequacy of representation] is comparatively light.”

Kleissler v. United States Forest Serv., 157 F.3d 964, 972 (3d Cir. 1998) (citing

Conservation Law Found. of New England, Inc. v. Mosbacher, 966 F.2d 39, 44

(1st Cir. 1992); Mausolf v. Babbitt, 85 F.3d 1295, 1303 (8th Cir. 1996)). The

Secretary and County Boards of Elections’ stake in this lawsuit is defined solely by

their statutory duties to conduct elections and their responsibility to their constituents

writ large. The DNC’s interest, however, is ensuring the election of Vice President

Joseph R. Biden, Jr. and other Democratic candidates on the ticket, and ensuring that

as many of its voters’ ballots are counted. Because government actors and political

parties have sharply different interests and priorities, political actors have routinely


                                          - 10 -
      Case 4:20-cv-02078-MWB Document 40 Filed 11/11/20 Page 12 of 15




been permitted to intervene in actions where election officials are named as

defendants. Issa, 2020 WL 3074351, at *3 (“While Defendants’ arguments turn on

their inherent authority as state executives and their responsibility to properly

administer election laws, the Proposed Intervenors are concerned with ensuring their

party members and the voters they represent have the opportunity to vote in the

upcoming federal election, advancing their overall electoral prospects, and

allocating their limited resources to inform voters about the election procedures.”);

see also Donald J. Trump for President, Inc. v. Murphy, No. 320-CV-10753-MAS-

ZNQ, 2020 WL 5229209, at *1 (D.N.J. Sept. 1, 2020); Donald J. Trump for

President, Inc v. Cegavkse, No. 2:20-CV-1445 JCM (VCF), 2020 WL 5229116, at

*1 (D. Nev. Aug. 21, 2020); Paher, 2020 WL 2042365, at *2.

B.    The DNC is also entitled to permissive intervention.

      If the Court does not grant intervention as a matter of right, the DNC

respectfully requests that the Court exercise its discretion to allow it to intervene

under Rule 24(b). The Court has broad discretion to grant a motion for permissive

intervention when the Court determines that: (1) the proposed intervenor’s claim or

defense and the main action have a question of law or fact in common, and (2) the

intervention will not unduly delay or prejudice the adjudication of the original

parties’ rights. See Fed. R. Civ. P. 24(b)(1)(B) and (b)(3); Spang, 957 F.2d at 1115;

League of Women Voters of Va. v. Va. State Bd. of Elections, No. 6:20- CV-00024,



                                        - 11 -
       Case 4:20-cv-02078-MWB Document 40 Filed 11/11/20 Page 13 of 15




2020 WL 2090678, at *5 (W.D. Va. Apr. 30, 2020). Even where courts find

intervention as of right may be denied, permissive intervention might nonetheless be

proper or warranted. See Hoots v. Pennsylvania, 672 F.2d 1133, 1136 (3d Cir. 1982).

      The DNC easily meets the requirements of permissive intervention. First, the

DNC will inevitably raise common questions of law and fact, including whether

Plaintiffs have standing, whether the Trump Campaign’s supporters have a right to

watch absentee ballot counting and canvassing, and whether hundreds of thousands

(or even millions) of votes should be invalidated. Second, for the reasons set forth

above, the motion to intervene is timely, and given the early stage of this litigation,

intervention will not unduly delay or prejudice the adjudication of the rights of the

original parties. The DNC is prepared to proceed in accordance with the schedule

this Court determines, and its intervention will only serve to contribute to the

complete development of the factual and legal issues before the Court.

                               IV.    CONCLUSION

      For the reasons stated, the DNC is entitled to intervention as of right. In the

alternative, it requests that the Court grant it permissive intervention.




                                         - 12 -
     Case 4:20-cv-02078-MWB Document 40 Filed 11/11/20 Page 14 of 15




Dated: November 11, 2020               Respectfully submitted,

Marc E. Elias*                         /s/ Clifford B. Levine
Uzoma Nkwonta*
Lalitha D. Madduri*                    Clifford B. Levine (PA ID No. 33507)
John M. Geise*                         Alex M. Lacey (PA ID No. 313538)
PERKINS COIE LLP                       Kyle J. Semroc (PA ID No. 326107)
700 Thirteenth St., N.W., Suite 800    DENTONS COHEN & GRIGSBY P.C.
Washington, D.C. 20005-3960            625 Liberty Avenue
Telephone: (202) 654-6200              Pittsburgh, PA 15222-3152
Facsimile: (202) 654-9959              Telephone: (412) 297-4998
MElias@perkinscoie.com                 Clifford.levine@dentons.com
UNkwonta@perkinscoie.com               Alex.lacey@dentons.com
LMadduri@perkinscoie.com               Kyle.semroc@dentons.com
JGeise@perkinscoie.com
                                       Seth P. Waxman*
                                       Ari Holtzblatt*
                                       WILMER CUTLER PICKERING HALE
                                       AND DORR LLP
                                       1875 Pennsylvania Ave. N.W.
                                       Washington, D.C. 20006
                                       Telephone: (202) 663-6000
                                       Seth.Waxman@wilmerhale.com
                                       Ari.Holtzblatt@wilmerhale.com

                                       Counsel for Proposed Intervenor

                                       *Motions for Special Admission
                                       Forthcoming




                                      - 13 -
       Case 4:20-cv-02078-MWB Document 40 Filed 11/11/20 Page 15 of 15




                          CERTIFICATE OF SERVICE

      I hereby certify that on November 11, 2020, I filed a copy of the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification

of such filing to all counsel of record.


                                            /s/ Clifford B. Levine
                                            Counsel for Proposed Intervenor




                                           - 14 -
